UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-1117


DAMIAN D. PHILLIPS,

                   Plaintiff - Appellant,

             v.

LOUDOUN COUNTY PUBLIC SCHOOLS; LOUDOUN COUNTY PUBLIC
SCHOOL BOARD,

                   Defendants - Appellees,

             and

LOUDOUN COUNTY,

                   Defendant.




Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cv-00501-LMB-MSN)


Submitted: June 24, 2021                                      Decided: June 28, 2021


Before KING and THACKER, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.
Damian D. Phillips, Appellant Pro Se. Heather Kathleen Bardot, BANCROFT,
MCGAVIN, HORVATH & JUDKINS PC, Fairfax, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Damian D. Phillips appeals from the district court’s order granting summary

judgment in favor of the Defendants on his employment discrimination complaint. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Phillips v. Loudoun Cnty. Pub. Schs., No. 1:19-cv-

00501-LMB-MSN (E.D. Va. Jan. 19, 2021). We deny Phillips’ motion to expedite, and

we dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




                                           3